NUMBER 13-12-00757-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


TEXAS REAL ESTATE COMMISSION,                                             Appellant,

                                           v.

CHARLOTTE A. HANSEN AND JAMES
LARRY HANSEN,                                                            Appellees.


                   On appeal from the County Court No. 3
                         of Nueces County, Texas.


                         MEMORANDUM OPINION
     Before Chief Justice Valdez and Justices Benavides and Longoria
                    Memorandum Opinion Per Curiam

      On December 19, 2014, this Court issued an opinion and judgment in this appeal,

affirming the trial court’s judgment.   The parties have now filed a “Joint Motion for

Dismissal of Appeal and Withdrawal of Memorandum Opinion.”           The parties have

reached a settlement and request that this Court dismiss the appeal and withdraw its

memorandum opinion. See generally TEX. R. APP. P. 42.1.
      The Court, having examined and fully considered the joint motion filed by the

parties, is of the opinion that it should be and is GRANTED. Accordingly, we withdraw

our opinion and judgment of December 19, 2014, substitute this opinion and judgment in

their place, and DISMISS this appeal. See id. R. 42.1(c). All pending motions are

DISMISSED AS MOOT. The joint motion is silent regarding the assessment of costs for

the appeal, so the costs will be taxed against appellant. See id. R. 42.1(d).

                                                              PER CURIAM



Delivered and filed the
29th day of January, 2015.




                                            2